Name: 2006/12/EC: Decision of the European Parliament and of the Council of 17 November 2005 on the mobilisation of the European Union Solidarity Fund according to point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure
 Type: Decision
 Subject Matter: Europe;  EU finance;  cooperation policy;  deterioration of the environment
 Date Published: 2006-01-13; 2006-09-29

 13.1.2006 EN Official Journal of the European Union L 8/44 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 November 2005 on the mobilisation of the European Union Solidarity Fund according to point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (2006/12/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (1), and in particular point 3 thereof, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (2), Having regard to the proposal from the Commission, Whereas: (1) The European Union has created a Solidarity Fund (the Fund) to show solidarity with the population of regions struck by disasters. (2) Sweden, Estonia, Latvia and Lithuania submitted their applications to mobilise the Fund within the 10-week deadline set by Article 4 of Regulation (EC) No 2012/2002, following a disaster caused by a storm. (3) The Interinstitutional Agreement of 7 November 2002 allows mobilisation of the Fund within an annual ceiling of EUR 1 billion. (4) The storm disaster in Sweden, Estonia, Latvia and Lithuania on 8 January 2005 fulfils the criteria for mobilising the Fund, HAVE DECIDED AS FOLLOWS: Article 1 The Fund shall be mobilised to provide the sum of EUR 92 880 830 in commitment appropriations from the general budget of the European Union for the financial year 2005. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 17 November 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President C. CLARKE (1) OJ C 283, 20.11.2002, p. 1. (2) OJ L 311, 14.11.2002, p. 3.